                                                                            Case 2:18-cv-01338-JCM-BNW Document 52 Filed 05/15/19 Page 1 of 3


                                                                        1   MARTIN J. KRAVITZ, ESQ.
                                                                            Nevada Bar No. 83
                                                                        2   ADAM J. WAX, ESQ.
                                                                            Nevada Bar No. 12126
                                                                        3
                                                                            KRAVITZ, SCHNITZER, & JOHNSON, CHTD.
                                                                        4   8985 So. Eastern Avenue, Suite 200
                                                                            Las Vegas, Nevada 89123
                                                                        5   Telephone: (702) 362-6666
                                                                            Facsimile: (702) 362-2203
                                                                        6   Email: mkravitz@ksjattorneys.com
                                                                                   awax@ksjattorneys.com
                                                                        7
                                                                            Attorneys for Plaintiff,
                                                                        8   NATIONAL FIRE & MARINE
                                                                            INSURANCE COMPANY
                                                                        9
                                                                                                      UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                               DISTRICT OF NEVADA
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                            NATIONAL FIRE & MARINE INSURANCE                  Case No.: 2:18-CV-01338-JCM-BNW
                                                                       12   COMPANY, a Nebraska corporation,
                                                                       13
                                                                                                 Plaintiff,                   STIPULATION AND ORDER TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14                                                     EXTEND     TIME   TO   FILE
                                                                            vs.                                               PLAINTIFF’S     REPLY    IN
                                            (702) 362-66666




                                                                       15                                                     SUPPORT OF MOTION TO
                                                                            STEVEN A. HOLPER, M.D., an individual;            DISMISS (ECF NO. 42) AND
                                                                       16   DOE INDIVIDUALS I through X, inclusive; and       DEFENDANT’S RESPONSE TO
                                                                            ROE BUSINESS ENTITIES I through X,                MOTION      FOR    SUMMARY
                                                                       17
                                                                            inclusive,                                        JUDGMENT (ECF NO. 44)
                                                                       18
                                                                                                 Defendants.
                                                                       19

                                                                       20          COMES NOW, Plaintiff, NATIONAL FIRE & MARINE INSURANCE COMPANY, by
                                                                       21   and through its attorneys of record, KRAVITZ, SCHNITZER & JOHNSON, CHTD., and
                                                                       22   Defendant, STEVEN A. HOLPER, M.D., by and through his attorneys of record, PRICE
                                                                       23   BECKSTROM, PLLC, and hereby submit this Stipulation to Extend Time to File Plaintiff’s
                                                                       24   Reply in Support of its Motion to Dismiss (ECF No. 42) and Defendant’s Response to Plaintiff’s
                                                                       25   Motion for Summary Judgment (ECF No. 44).
                                                                       26          WHEREAS, Plaintiff filed its Motion to Dismiss Counterclaim on April 24, 2019 (ECF
                                                                       27   No. 42);
                                                                       28

                                                                                                                         1
                                                                            Case 2:18-cv-01338-JCM-BNW Document 52 Filed 05/15/19 Page 2 of 3


                                                                        1
                                                                                    WHEREAS, Defendant, Steven A. Holper, M.D., filed his Opposition to Plaintiff’s
                                                                        2
                                                                            Motion to Dismiss on May 8, 2019 (ECF No. 47);
                                                                        3
                                                                                    WHEREAS, Plaintiff’s Reply is currently due on May 22, 2019;
                                                                        4
                                                                                    WHEREAS, the parties request and stipulate to extend the deadline to file Plaintiff’s
                                                                        5
                                                                            Reply in Support of its Motion to Dismiss to May 29, 2019;
                                                                        6
                                                                                    WHEREAS, Plaintiff filed its Motion for Summary Judgment on April 24, 2019 (ECF
                                                                        7
                                                                            No. 44);
                                                                        8
                                                                                    WHEREAS, Defendant, Steven A. Holper, M.D.’s Opposition to Plaintiff’s Motion for
                                                                        9
                                                                            Summary Judgment is currently due on May 15, 2019;
                                                                       10
                                                                                    WHEREAS, the parties request and stipulate to extend the deadline to file Defendant,
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                            Steven A. Holper, M.D.’s Opposition to Plaintiff’s Motion for Summary Judgment to May 17,
                                                                       12
                                                                            2019;
                                                                       13
                                                                                    THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                                                            STIPULATED AND AGREED by and between the Parties as follows:
                                            (702) 362-66666




                                                                       15
                                                                                    1)     Plaintiff shall have up to and including May 29, 2019 to file its Reply in Support of
                                                                       16
                                                                            its Motion to Dismiss;
                                                                       17
                                                                            ///
                                                                       18
                                                                            ///
                                                                       19
                                                                            ///
                                                                       20
                                                                            ///
                                                                       21
                                                                            ///
                                                                       22
                                                                            ///
                                                                       23
                                                                            ///
                                                                       24
                                                                            ///
                                                                       25
                                                                            ///
                                                                       26
                                                                            ///
                                                                       27
                                                                            ///
                                                                       28

                                                                                                                            2
                                                                            Case 2:18-cv-01338-JCM-BNW Document 52 Filed 05/15/19 Page 3 of 3


                                                                        1
                                                                                   2)     Defendant, Steven A. Holper, M.D., shall have up to and including May 17, 2019
                                                                        2
                                                                            to file his Opposition to Plaintiff’s Motion for Summary Judgment.
                                                                        3
                                                                                   IT IS SO STIPULATED.
                                                                        4
                                                                                   Respectfully submitted this 14th day of May, 2019.
                                                                        5
                                                                            KRAVITZ, SCHNITZER & JOHNSON                   PRICE BECKSTROM, PLLC
                                                                        6
                                                                            By ___/s/Adam J. Wax, Esq. _____________       By /s/ Daniel Price, Esq._______________
                                                                        7      MARTIN J. KRAVITZ, ESQ.                        Daniel Price, Esq.
                                                                               ADAM J. WAX, ESQ.                              7312 W. Cheyenne Ave. Suite 5
                                                                        8
                                                                               8985 S. Eastern Avenue, Suite 200              Las Vegas, NV 89129
                                                                        9      Las Vegas, Nevada 89123                        Attorneys for Defendant
                                                                               Attorneys for Plaintiff                        Steven A. Holper, M.D.
                                                                       10

                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                   IT IS SO ORDERED.
                                                                       12
                                                                                         May_____
                                                                                   DATED this 15, 2019.
                                                                                                   day of May, 2019.
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                       15                                       UNITED STATES DISTRICT JUDGE

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27
                                                                       28

                                                                                                                           3
